Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The previous detail non-final Office Action has been vacated and is replaced by this instant non-Final Office Action in view of the amendments submitted dated May 16, 2022, as Examiner has accidentally left out the rejection for claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 14 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Lin (US 2013/0170447).
Regarding claim 1, Lin describes a method for transmitting an uplink signal, comprising: 
receiving, by a second communication node, configuration information transmitted by a first communication node through physical downlink control signaling or high-layer signaling, and transmitting, by the second communication node, an uplink signal to the first communication node based on the configuration information (abstract, terminal equipment (TE) (second communication node) receives higher layer signaling & downlink control information (signaling) from network/base station (first communication node) to determine & transmit uplink control channel resources for multi-antenna transmission, where the TE sends UL feedback information to base station (first communication node) using such uplink control channel resource, abstract & para. 3), wherein the configuration information comprises one or more slot offsets (abstract & para. 11, 15 & 39, configuration for uplink control channel resource comprises offset information for Time Division Duplexing (= TDD, which uses transmission time slots by definition)).
Regarding claim 14, Lin describes a method for receiving an uplink signal, comprising: 
transmitting, by a first communication node, configuration information to a second communication node through physical downlink control signaling or high-layer signaling, and receiving, by the first communication node, an uplink signal transmitted by the second communication node based on the configuration information  (abstract, terminal equipment (TE) (second communication node) receives higher layer signaling & downlink control information (signaling) from network/base station (first communication node) to determine & transmit uplink control channel resources for multi-antenna transmission; where UE sends uplink feedback information to base station (first communication node) using such uplink control channel resource, abstract & para. 3), wherein the configuration information comprises one or more slot offsets (abstract & para. 11, 15 & 39, configuration for uplink control channel resource comprises offset information for Time Division Duplexing (= TDD, which uses transmission time slots by definition)).
Regarding claim 24, Lin describes:
an apparatus for transmitting an uplink signal, comprising a memory and a processor, wherein the memory stores a computer program, and the processor is configured to execute the computer program to perform the method according to claim 1 (fig. 2 & para. 3, apparatus being a terminal equipment, para. 9).
	Regarding claim 25, Lin describes:
an apparatus for receiving an uplink signal, comprising: a memory and a processor, wherein the memory stores a computer program, and the processor is configured to execute the computer program to perform the method according to claim 14 (fig. 2 & para. 3, apparatus being base station, or generically a network side equipment, para. 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 9-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above, and further in view of Chung (US 2011/0110357).
	Regarding claims 7 and 20, Lin fails to further explicitly describe:
wherein the uplink signal is distributed at a first time domain position and a second time domain position, 
the first time domain position comprises one of the following: a time domain position of a guard period between a downlink control region and a Physical Uplink Shared Channel (PUSCH), a time domain position of a guard period between a downlink control region and a Physical Uplink Control Channel (PUCCH), a time domain position of a guard period between a downlink control region and an uplink De-Modulation Reference Signal (DMRS), and a position of first N time domain symbols of a slot, wherein N is a positive integer less than or equal to 14; and 
the second time domain position comprises one of the following: a position of the last M time domain symbols of a slot, wherein M is a positive integer less than or equal to 14.
Chung also describes uplink transmission control supporting UL access (title), further describing:
wherein the uplink signal is distributed at a first time domain position and a second time domain position, the first time domain position comprises one of the following: a position of first N time domain symbols of a slot, wherein N is a positive integer less than or equal to 14; and the second time domain position comprises one of the following: a position of the last M time domain symbols of a slot, wherein M is a positive integer less than or equal to 14 (para. 17 in view of para. 101 , UE performing UL transmission of time domain symbols comprising CP, where RS is transmitted at position 4 (position of first N time domain) and position 11 (position of last M time domain), see fig. 11 or 12 & para. 101).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the uplink transmission of Lin to have signal distributed at first & second time domain positions with above specifics as in Chung.
The motivation for combining the teachings is that enables flexibility to be applied to uplink transmission which this simplifies system complexity and offers operation flexibility (Chung, para. 19).
Regarding claim 9, Lin and Chung combined describe:
wherein the uplink signal located at the first time domain position and the uplink signal located at the second time domain position belong to uplink signals corresponding to different resources in a same reference signal resource set (para. 17 in view of para. 101, UE performing UL transmission of time domain symbols comprising CP, where RS is transmitted at position 4 (position of first N time domain) and position 11 (position of last M time domain), see fig. 11 or 12 & para. 80).
	Regarding claim 10, Lin fails to further explicitly describe:
wherein sounding reference signal resources in a sounding reference resource set configured by the first communication node to the second communication node are distributed in K slots, wherein K is an integer greater than 1.
Chung also describes uplink transmission control supporting UL access (title), further describing:
wherein sounding reference signal resources in a sounding reference resource set configured by the first communication node to the second communication node are distributed in K slots, wherein K is an integer greater than 1 (fig. 11 or 12 & para. 80-81,  RS signals (set) distributed in 2 OFDM symbol slots).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the transmission of Lin to have SRS resource set distributed in K slots as in Chung.
The motivation for combining the teachings is that enables flexibility to be applied to uplink transmission which this simplifies system complexity and offers operation flexibility (Chung, para. 19).

Allowable Subject Matter
Claims 2-4, 6, 8, 11-13, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 2, the prior art fails to further explicitly describe:
wherein the uplink signal comprises a first uplink signal and a second uplink signal, and the appointed rule comprises one of the following: 
an antenna port used for transmitting the first uplink signal is consistent with an antenna port used for transmitting the second uplink signal on an adjacent time domain symbol in a slot in which the first uplink signal is transmitted; 
when a Modulation and Coding Scheme (MCS) index of the second uplink signal is less than or equal to a preset value, the second uplink signal on a specified number of time domain symbols at an adjacent time domain position of the first uplink signal is punctured; when the MCS index of the second uplink signal is greater than the preset value, the first uplink signal on a specified number of time domain symbols at an adjacent time domain position of the second uplink signal is punctured, or the first uplink signal is not transmitted at an adjacent time domain position of the second uplink signal; a guard period with a length of Y symbols is reserved between the first uplink signal and the second uplink signal, wherein the value of Y is related to a subcarrier interval used by the second communication node; and the second communication node decides to puncture the second uplink signal on a specified number of time domain symbols, or the second communication node decides whether to transmit the first uplink signal at an adjacent time domain symbol position of the second uplink signal.
Regarding claim 8, the prior art fails to further describe:
wherein in a case where an antenna port used for a Sounding Reference Signal (SRS) at the first time domain position is inconsistent with an antenna port used for the uplink DMRS, a guard period with a length of Y symbols is reserved between the SRS and the uplink DMRS.
Regarding claim 11, the prior art fails to further describe:
wherein in the K slots, starting from the second slot, Y symbols are reserved between an SRS at the first occupied time domain symbol position and a PUSCH or PUCCH or uplink DMRS as a guard period.
	For claims 2, 8 and 11, the closest prior art, Chung (US 2011/0110357) describing uplink transmission control supporting UL multiple access transmission mode by use of PDCCH, PUSCH, and puncturing of symbols for transmitting data (fig 1 & para. 103), where the resource allocation scheme’s number of fixed resource block may be differently set according to required MCS value, in combination with Lin describing parent claim features as well as antenna ports, fail to render the claim features as a whole obvious.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469